










[taxsharingimage.gif]






[taxsharingimage1.gif]












    








BBCN Bancorp, Inc. and BBCN Bank


TAX SHARING AGREEMENT


Board Approval: October 2, 2014





























            

--------------------------------------------------------------------------------

BBCN Bancorp and BBCN Bank Tax Sharing Agreement October 2, 2014

















TAX SHARING AGREEMENT


Among


BBCN Bancorp, Inc.,
And
BBCN Bank, Nara Bancorp Capital Trust I, Nara Capital Trust III, Nara Statutory
Trust IV, Nara Statutory Trust V, Nara Statutory Trust VI and Center Capital
Trust I




BBCN Bancorp, Inc (“Company”) and its subsidiary, BBCN Bank (“Bank”), hereby
enter into this Agreement effective as of October 2, 2014 pursuant to which tax
liabilities or refunds will be allocated properly among the Company and Bank.
The Company is also the parent company of the above named Trusts, which for tax
purposes is recognized as a grantor trust. The income and expenses of the
grantor trust are reported to the grantor, the Company.


NOW, THEREFORE, in consideration of the promises and of the mutual covenants and
agreements hereinafter set forth, the parties agree as follows:




AGREEMENT


ARTICLE I
TAX SHARING


1.1    Federal Income Tax.


(a)    It is the desire and intent of the parties to this Agreement to establish
a method for allocating the consolidated tax liability of each member among the
Affiliated Group (hereinafter defined), for compensating members of the
Affiliated Group (as defined in 1.1(b)) for use of their losses, tax credits or
tax deferred treatment, and to provide for the allocation and payment of any
refunds arising from a carryback of losses, tax credits or tax deferred
treatment from subsequent taxable years.


(b)    For purposes of this agreement, the term “Affiliated Group” shall include
all members of the group included in the filing of Company’s consolidated tax
return for federal income tax purposes. Company and Bank, are members of the
Affiliated Group. In the event additional corporations become members of the
Affiliated Group, the parties to this Agreement shall use their best efforts to
include such corporations as parties to this Agreement.



    

--------------------------------------------------------------------------------

BBCN Bancorp and BBCN Bank Tax Sharing Agreement October 2, 2014



(c)    A U.S. consolidated income tax return will be filed by Company for each
taxable year for which this Agreement is in effect and for which members of the
Affiliated Group are required or permitted to file a consolidated tax return.
The members of the Affiliated Group shall execute and file such consents,
elections and other documents that may be required or appropriate for the proper
filing of such returns.


(d)    For each taxable period, members of the Affiliated Group shall compute
their separate tax liability as if they had filed a separate tax return. The
parties agree to reimburse any member which has tax losses or credits in an
amount equal to 100% of the tax benefits realized by the other members of the
Affiliated Group as a result of the utilization by them of such member’s tax
losses, credits or deferred tax treatment.


(e)    Payment of the consolidated tax liability for a taxable period shall
include the payment of estimated tax installments due for such taxable period
and members of the Affiliated Group shall promptly pay to Bank their estimated
tax payments as computed in paragraph 1.1(d) upon receiving notice of such
payments from Company, but in no event later than the close of business on the
date that is immediately prior to the due date for each estimated tax payment.
Upon receipt of the estimated tax payment by the members of the Affiliated
Group, Bank will make the tax payment pursuant to the Treasury Regulations.
Overpayments of estimated tax by members of the Affiliated Group as determined
by Company shall be refunded promptly to the appropriate members of the
Affiliated Group.




(f)    If the consolidated tax liability is adjusted for any taxable period,
whether by means of an amended return, claim for refund, or after a tax audit by
the Internal Revenue Service, the liability of the Affiliated Group members
shall be recomputed by Company to give effect to such adjustments. In the case
of a refund, Company shall promptly make payment to each Affiliated Group member
for its share of the refund, determined in the same manner as in paragraph (d)
above, after Company receives the refund. In the case of an increase in tax
liability, each Affiliated Group member shall promptly pay to Bank its allocable
share of such increased tax liability after receiving notice of such liability
from Company, but in no event later than the due date for tax payment.



    

--------------------------------------------------------------------------------

BBCN Bancorp and BBCN Bank Tax Sharing Agreement October 2, 2014



(g)    The parties agree that it is their express intent that this Agreement
shall at all times be construed in a manner consistent with any law or
regulation applicable to any member as now or hereafter in effect. Anything to
the contrary herein notwithstanding, (1) Bank shall not pay to members an amount
greater than the tax which Bank would have been required to pay had it filed a
separate tax return, taking maximum advantage of available reductions in taxable
income; (2) any payments made pursuant to paragraphs 1.1(e), (f) and (g) of this
Agreement shall be made only with reference to the time taxes are actually paid
or refunds or credits are actually received, it being understood that Bank shall
at no time make advance payments with respect to the foregoing to any member,
and (3) any funds received by Company from any taxing authority by reason of any
refund, credit or overpayment and properly allocable to another member, shall
reimbursed to that member within thirty days.


1.2    Certain State Taxes. For each taxable period, members of the Affiliated
Group shall compute their separate state tax liability. The separate return
state tax liability of the members of the Affiliated Group shall be computed in
a manner consistent with the relevant state law provisions. After the
computation of their state tax liability, members of the Affiliated Group shall
promptly pay to Bank their estimated tax payments, but in no event later than
the due date for each estimated tax payment. Upon receipt of the estimated tax
payment by the members of the Affiliated Group, Bank will make the tax payment
pursuant to the relevant state taxing authorities. Overpayments of estimated tax
by members of the Affiliated Group, as determined by Company, shall be refunded
promptly to the appropriate members of the Affiliated Group. If the state tax
return is reviewed by a state taxing authority and adjustments are made which
will either increase or decrease the tax previously reported and paid, the
Affiliated Group members affected by such adjustments shall pay all costs or
receive all benefits from such adjustment.


1.3    Other Taxes. The other Affiliated Group members may from time to time
become subject to additional taxes by federal, state or local authorities. In
such event the members of the Affiliated Group shall consult with each other to
determine a mutually acceptable form of allocation or apportionment of such
taxes; provided, however, that Company shall pay the Delaware franchise tax.


1.4    Procedural Matters.


i.
Company is an agent for the Bank and the other members of the Affiliated Group
with respect to all matters related to consolidated tax returns and refund
claims, and nothing in this agreement shall be construed to alter or modify this
agency relationship. If the Company receives a tax refund from a taxing
authority, those funds are obtained as agent for the members of the Affiliated
Group. Any tax refund attributable to income earned, taxes paid, and losses
incurred by the Bank or other members of the Affiliated Group is the property of
and owned by that entity, and shall be held in trust by Company for the benefit
of that entity. Company shall forward promptly the amounts held in trust to the
appropriate member of the affiliated group. Nothing in this agreement is
intended to be or should be construed to provide Company with an ownership
interest in a tax refund that is attributable in income earned, taxes paid, and
losses incurred by another member of the Affiliated Group. Company


    

--------------------------------------------------------------------------------

BBCN Bancorp and BBCN Bank Tax Sharing Agreement October 2, 2014



hereby agrees that this tax sharing agreement does not give it an ownership
interest in a tax refund generated by the tax attributes of any other member of
the Affiliated Group.


ii.
Company shall prepare and file consolidated returns, and any other returns,
documents or statements required to be filed with the Internal Revenue Service
or any other relevant taxing authority with respect to the determination of the
tax liability of Company and the Affiliated Group members for all taxable
periods commencing with the tax period applicable as of the date of the
execution of this Agreement. Company shall have the right, in its sole
discretion: (i) to determine (A) the manner in which such returns shall be
prepared and filed, including, without limitation, the manner in which any item
of income, gain, loss, deduction or credit shall be reported; provided, however,
that Company shall consider in good faith any treatment proposed by the
Affiliated Group members, (B) whether any extensions of the statute of
limitations may be granted and (C) the elections that will be made pursuant to
the Internal Revenue Code (or applicable state tax laws) on behalf of any member
of the consolidated group (it being agreed, however, that Company shall not
unreasonably withhold its consent to any elections that members of the
Affiliated Group desire to make); (ii) to contest, compromise or settle any
adjustment or deficiency proposed, asserted or assessed as a result of any audit
of any such returns; (iii) to file, prosecute, compromise or settle any claim
for refund; and (iv) to determine whether any refunds to which the consolidated
group may be entitled shall be paid by way of refund or credited against the tax
liability of the consolidated group.



iii.
Company, to the extent such information is available, shall promptly notify the
members of the Affiliated Group of any tax liability or refund issue, and shall
advise and consult in good faith with such members with respect to contest,
compromise or settlement thereof.







1.5    Cooperation.


(a)    At all times during which this Agreement is in force, the parties shall
make available to each other during normal business hours and in a manner which
will not interfere with the other party’s business, its tax, accounting and
legal staff to the extent reasonably required in connection with the preparation
of tax returns and other tax matters.


(b)    In the event of the termination of this Agreement, the parties will use
their best efforts to make available to the others, upon written request, its
officers and employees in connection with any tax proceedings.






IN WITNESS WHEREOF, each party has caused their name to be subscribed and
executed by their respective authorized officer on the dates indicated,
affective as of the date first set forth above.



    

--------------------------------------------------------------------------------

BBCN Bancorp and BBCN Bank Tax Sharing Agreement October 2, 2014





BANK
COMPANY

By:____________________________
By:____________________________

Its:____________________________
Its:____________________________

Date:____________________________
Date:____________________________






    